Citation Nr: 0213217	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  97-33 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether the character of the appellant's discharge from the 
period of active service from February 16, 1979 to December 
21, 1979 constitutes a bar to payment of Department of 
Veterans Affairs benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The appellant served on active duty from February 1979 to 
December 1979; he also had a prior period of active duty for 
training from August 1977 to November 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 determination 
by the RO that the character of the appellant's discharge was 
a bar to VA compensation benefits.  The appellant was sent 
notice of this decision in August 1997 and a notice of 
disagreement was received later that same month.  A statement 
of the case was issued in November 1997.  A substantive 
appeal was received from the appellant in December 1997.  

In April 2001, the Board remanded the claim to RO so that the 
veteran could testify at a hearing before an RO hearing 
officer, as requested.  That hearing was conducted in July 
2001, and the transcript of the hearing has been associated 
with the claims file.  As the RO continued the denial of the 
claim, the matter on appeal has since been returned to the 
Board for further appellate consideration. 

When the Board initially reviewed the appeal, it was noted 
that in a June 1980 administrative decision, the RO had 
determined that the appellant's discharge had been under 
dishonorable conditions for VA purposes (and a bar to all VA 
benefits save certain health care benefits).  As such, the 
Board framed the issue on appeal as whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  As will be explained more fully below, the Board, 
upon closer inspection of the claims file, finds that there 
is no indication that the appellant received notice of that 
June 1980 determination.  As such, that decision is not final 
and the issue presently before the Board involves the merits 
of the claim, without the necessity for new and material 
evidence.  

The Board notes that the New York Division of Veterans' 
Affairs initially represented the appellant; however, he 
revoked the power of attorney in favor of that organization 
in a June 2001 statement, and reiterated his intentions in 
his testimony during the July 2001 hearing at the RO.  (See 
transcript pg. 1).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In connection with the period of service from February 
1979 to December 1979, the appellant was given an other than 
honorable discharge from service, in lieu of a trail by 
general court-martial.  

3.  The appellant was not insane at the time of commission of 
any of the in-service offenses that led to his discharge. 


CONCLUSION OF LAW

The appellant's discharge from the period of active service 
from February 16, 1979 to December 21, 1979, under other than 
honorable conditions, constitutes a bar to payment of VA 
benefits.  38 U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.12, 3.354 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); (to 
be codified at 38 C.F.R. §§ 3.159(b), (c)).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the November 1997 statement of the case, April 2002 
supplemental statement of the case and various correspondence 
from the RO, the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained and reviewed the 
appellant's service medical and personnel records.  The 
appellant requested a hearing at the RO and that hearing was 
held in July 2001.  The Board notes that the appellant has 
not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The appellant served on active duty from February 1979 to 
December 1979.  Service medical records include the report of 
a February 1979 entrance examination noting a normal 
psychiatric evaluation.  The Report of Medical History 
accompanying that examination included the appellant's report 
that he had suffered depression.  The examiner noted that the 
veteran suffered situational stress related to the military.  
The report of a September 1979 Medical History included the 
examiner's observation that the appellant's statement that he 
was feeling "terrible" was most likely the result of his 
present situation, i.e., confinement.  

Service personnel records associated with the claims folder 
include records of proceedings of court-martial and the 
appellant's request that he be voluntarily discharged for the 
good of the service.  In the signed request, the appellant 
acknowledged that he was aware of the possible effects of 
such action, including the fact that he may be ineligible for 
many or all benefits administered by VA.  

An undated mental status examination included in the 
disposition forms characterized the appellant's behavior as 
normal; he was fully alert and oriented.  His mood was 
described as hyperactive, but his thinking process was clear 
and thought content normal.  The Medical Officer placed 
question marks in the Yes column pertaining to whether the 
veteran was mentally responsible, able to distinguish right 
from wrong, able to adhere to the right, and had the mental 
capacity to understand the proceedings.  A mental hygiene 
examination was recommended.  There is no record of a further 
examination being conducted.  An undated form detailing 
"Personal Data Regarding Accused" included a 
characterization of the appellant's mental competency as 
normal.  

In December 1979, the appellant submitted an Application for 
Compensation or Pension.  In an April 1980 letter to the 
appellant, the RO referred to his recent claim for benefits 
and informed him that entitlement to such benefits is 
contingent upon discharge from military service being under 
conditions other than dishonorable.  The appellant was 
further informed that if his service was terminated by an 
"other than honorable" discharge, the RO would be required 
to examine all relevant facts for the purpose of determining 
whether or not he was discharged under conditions other than 
dishonorable.  The RO informed the appellant of the 
consequences of an unfavorable decision by VA and included a 
copy of the pertinent criteria.  The appellant was offered 
the opportunity to submit any evidence or argument in support 
of his claim.  The RO noted, however, that if no response was 
received from the appellant within 30 days, it would be 
assumed that he had no additional evidence to submit and a 
decision would then be made on the basis of the evidence of 
record.  The appellant did not respond.   

In a June 1980 administrative decision, the RO noted the 
appellant's active duty service dates and his December 1979 
discharge under other than honorable conditions.  The 
appellant had requested a discharge for the good of the 
service because charges which had been brought against him 
under the Uniform Code of Military Justice authorized the 
imposition of a Bad Conduct or Dishonorable Discharge.  The 
appellant's service records showed that he had been the 
subject of a court-martial for the following offenses:  
failure to go to his appointed place of duty at the 
prescribed time on March 30, 1979; failure to obey a lawful 
order not to possess a knife with a blade in excess of 3 
inches on March 31, 1979; falsely certifying on July 19, 1979 
that he had not cashed his military pay check when in fact he 
had cashed said check on July 12, 1979; assaulting a fellow 
serviceman on August 29, 1979; and failing to obey a lawful 
order to stand fast at a building on August 29, 1979.  The RO 
noted that the appellant did not respond to the April 1980 
due process letter and there is no evidence that the 
appellant did not understand the nature and consequences of 
his acts.  Based on a review of the record, the RO determined 
that the appellant had been discharged because of willful and 
persistent misconduct and a discharge under those 
circumstances was considered to have been issued under 
dishonorable conditions.  As such, the appellant's discharge 
was deemed to be under dishonorable conditions for VA 
purposes and is a bar to all VA benefits, save excepted 
insurance rights and certain health benefits.  

There is no subsequent notice or correspondence from the RO 
to the appellant regarding the June 1980 determination.  As 
such, it does not appear that the appellant received notice 
of that determination or of his appellate rights in 
connection with his initial claim. 

In September 1996, the VA Records Management Center responded 
to a July 1996 letter from the appellant requesting 
information in connection with a claim to upgrade his 
discharge.  

In June 1997, the appellant submitted an Application for 
Compensation or Pension and numerous statements in support of 
his claim.  

In the August 1997 determination presently on appeal, the RO 
notified the appellant that he had previously been advised 
that his military discharge did not entitle him to benefits.  
He was further informed that he must contact the Service 
Department Discharge Review Board to change the character of 
his discharge; the pertinent form was provided.  

In an August 1997 notice of disagreement the appellant 
indicated that he had never received notification of the 
earlier determination.  

Attached to the VA Form 9 received from the appellant in 
December 1997 were numerous exhibits, including statements 
from the appellant and a copy of the April 1980 letter from 
the RO.  

When the Board reviewed the appellant's appeal in April 2001, 
it was noted that the appellant had initially requested a 
hearing before a Member of the Board but had withdrawn that 
request and instead requested a hearing before a hearing 
officer at the RO.  The appellant had failed to report to a 
scheduled RO hearing, but indicated that he had been confused 
as to the date and requested another hearing.  The Board 
remanded the case in April 2001 to afford the appellant due 
process by having the RO schedule him for another RO hearing.  

The appellant appeared at a July 2001 hearing and reiterated 
his claim.  He testified that he had been injured during 
active service and continued to suffered disability related 
to those injuries.  He further testified that he had never 
received notification of the June 1980 administrative 
decision and had a pending claim for a review of his 
discharge.  

Initially, the Board notes that, because there is no 
indication that the appellant was notified of the June 1980 
administrative decision, that decision is not final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board 
notes that, inasmuch as the RO has consistently adjudicated 
the claim on a de novo basis, and the veteran has been 
afforded full opportunity to present information and evidence 
on the merits of the claim, there is no prejudice to the 
veteran in the Board likewise considering the claim on a de 
novo basis.  

The threshold question in this case is whether the appellant 
is a "veteran" who is eligible for VA benefits for any 
condition incurred during his period of active duty service.  
The governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2).  Under 38 C.F.R. 
§ 3.12(a), if the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  A 
discharge under honorable conditions is binding on VA as to 
character of discharge.

A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  38 C.F.R. 
§ 3.12(b).  Under 38 C.F.R. § 3.12(d), a discharge or release 
for certain offenses-to include acceptance of an undesirable 
discharge to escape trial by general court-martial or because 
of willful and persistent misconduct-will be considered to 
have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(1),(4).  However, "[a] discharge because of a 
minor offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious."  38 C.F.R. § 3.12(d)(4).  

In the present case, the appellant accepted an undesirable 
discharge to escape trial by general court-martial.  As such, 
the discharge under those circumstances is considered to have 
been under dishonorable conditions.  Inquiry into whether the 
appellant's conduct constituted willful and persistent 
misconduct is not necessary.  Hence, the remaining question 
for consideration is whether the sole exception to the bar of 
payment of certain VA benefits is applicable in this case. 

An insane person is defined by regulation as one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.  

The evidence does not show, nor does the appellant contend, 
that he was insane at the time he committed the offenses 
leading to his discharge.  Since the appellant is not shown 
to have been insane at the time of the commission of the acts 
which led to his discharge, which was given to avoid a trial 
by general court-martial, his discharge is considered to be 
dishonorable for VA purposes and a bar to certain VA 
benefits.  38 C.F.R. § 3.12.  Accordingly, the appeal must be 
denied.

As a final point, the Board notes that the appellant appears 
to be arguing, in essence, that his discharge should be 
upgraded and service connection granted for various 
disabilities that he contends are related to service.  
However, the RO has informed the appellant on numerous 
occasions that any attempt to upgrade his discharge must be 
handled by the service department.  VA has no authority to 
change the characterization of the service in question by the 
service department.


ORDER

As the appellant's discharge from the period of active 
service from February 16, 1979 to December 21, 1979 was under 
dishonorable conditions, and constitutes a bar to payment of 
VA benefits, the appeal is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

